Title: To George Washington from John Sinclair, 19 July 1797
From: Sinclair, John
To: Washington, George



Private Sir.
Whitehall [London] 19th July—1797

I beg to return you my best acknowledgements, for the trouble you had the goodness to take, in writing so long a letter, respecting the state of the different provinces in America, and where a European was likely to settle to the best advantage. When I took the liberty of writing you on that subject, I was in a very indifferent state of health, and our public prospects were extremely gloomy indeed. They are not yet much mended, but my health being much better, I feel less despondency than I did at that time. There is no saying however, but that circumstances may render it necessary for me, to avail myself of the obliging hints, which your attention & friendship to a brother farmer, induced you to draw up.
I am now on the Eve of setting out for the northern parts of England, where my regiment on this establishment is quartered. I have another at Corke, but have not been able to visit my Irish Battalion, since it was embodied in Scotland, and indeed I find it difficult to manage two corps, in addition to so many other avocations.
I intrusted Dr Edwards, with some printed papers, regarding the present state of Denmark, Sweden, and Russia, which were to be destroyed after you had perused them. They would give some idea of the real situation of those interesting Countries, Russia in particular.
If in any particular I can be of the smallest use to you, in this part of the world, you may command the best services, of your faithful and obedient Servant

John Sinclair

